AVyly, J.
Plaintiffs, who took a rule on tho sheriff, D. C. Paul, to show cause why ho should not bo held in contempt, and why he should not obey tho order requiring him. to sell tho personal property of defendant attached by them, appeal from the judgment discharging the rule.
The answer of the sheriff that the property was already under seizure and advertised to be sold at tho next regular sale-day, in obedience to a writ of fieri facias in his hands, was sufficient. The first Saturday of each month is the day fixed by law for all sheriff’s sales, and this applies also to sales of personal property ordered ponding- an attachment. Be-visod Statutes, 3410.
There was evidently no cause for this appeal; besides, plaintiffs fail to show that they will suffer an irreparable injury from the interlocutory order discharging tho rule for contempt against tho sheriff. The motion to dismiss tho appeal is denied.
Judgment affirmed.